         Case 1:19-cv-01197-LO-TCB Document 118 Filed 08/04/20 Page 1 of 1 PageID# 1557Print Form
                                                                      Reset Form
          Case l:19-cv-01197-LO-TCB Documenl 114 Filed 07/31/20 Page'l otlHagelU# 15^
                                        IN THE UNITED STATES DISTRICT COURT
                                       FOR THE EASTERN DISTRICT OF VIRGINIA


       APPLICATION TO QUALIFY AS A FOREIGN ATTORNEY UNDER LOCAL CIVIL RULE 83.1(D) AND LOCAL
                                                           CRIMINAL RULE 57,4
                   In Case Number l:l9-cv-OOn97-LO-T(, Case Name United States of American v. Snowden
                   Party Represented by Applicant: Interested Party American Program Bureau
To; The Honorable Judges of the United States District Court for the Eastern District of Virginia

                                                       PERSONAL STATEMENT

FULL NAME(no initials, please) Abbey Elizabeth McNaughton
Bar Identification Number 24116751               State Texas
Firm Name Akin Gump Strauss Hauer & Feld LLP
Firm Phone # 202-887-4000                  Direct Dial # 202-887-4515                           FAX # 202-B87-4288
E-Mail Address amcnauqhton@akinaumD.com
Office Mailing Address 2001 K Street, N.W., Washington, D.C. 20006

Name(s) of federal court(s) in which I have been admitted United States District Court for the Eastern District of Texas

1 certify that the rules of the federal court in the district in which I maintain my office extend a similar pro hac vice admission
privilege to members of the bar of the Eastern District of Virginia.

I have not been reprimanded in any court nor has there been any action in any court pertaining to my conduct or fitness as a
member ofthe bar.


I hereby certify that, within ninety (90) days before the submission of this application, I have read tiie Local Rules ofthis Court
and that my knowledge of the Federal Rules of Civil Procedure, the Federal Rules of Criminal Procedure, and the Federal Rules of
Evidence is current.


I am      am not " a full-time employee of the United States of America, and if so, request exemption from the admission fee.
                                                                                     /s/ Atibey E. McNaughton
                                                                                     (Applicant's Signature)

I, the undersigned, do certify that I am a member of the bar of this Court, not related to the applicant; that 1 know the applicant
personally, that the said applicant possesses all of the qualifications required for admission to the bar of this Court; that I have
examined the applicant's personal statement. I affirm that his/her personal and professional character and standing are good, and
petition the court to admit the applicant pro hac vice.
                                                   /s/James E.Tysse                                            July3l,2020
                                                   James E.Tysse
                                                   I   -    c T-
                                                                                                               73490
                                                          (Typed or Printed Name)                              (VA Bar Number)
Court Use Only;

Clerk's Fee Paid    ^        or Exemption Granted

The motion for admission is GRANTED ^                  or DENIED


                                    /R/\^
                                syuilUlUl'cj                                                 (Date)^ '

                    United States District Judge
